638 F.2d 909
David L. SHEPARD, Jr., et al., Plaintiffs-Appellants,v.BEAIRD-POULAN, INC., Defendant-Appellee.
No. 76-4229.
United States Court of Appeals,Fifth Circuit.
March 2, 1981.

Appeal from the United States District Court for the Western District of Louisiana; Ben C. Dawkins, Jr., J.


1
Robert E. Piper, Jr., Frank E. Brown, Jr., Shreveport, La., for plaintiffs-appellants.


2
Walter W. Christy, New Orleans, La., for defendant-appellee.

ON PETITION FOR REHEARING

3
(Opinion May 14, 1980, 5 Cir., 1980, 617 F.2d 87).


4
Before THORNBERRY, GEE and HATCHETT, Circuit Judges.

PER CURIAM:

5
In light of intervening decisions, including Satterwhite v. City of Greenville, 5th Cir. 1981, 634 F.2d 231, (En Banc Decision on Remand from the Supreme Court of the United States); Armour v. City of Anniston, 622 F.2d 1226 (5th Cir. 1980) (On Remand from the Supreme Court of the United States), the case is remanded to the district court to determine whether there exists a live controversy involving the proposed class; if so, whether Mr. Shepard is a proper class representative; if not, whether an appropriate class representative wishes to be appointed.


6
IT IS SO ORDERED.